Citation Nr: 0627315	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  95-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to disability compensation, pursuant to 
38 U.S.C.A. § 1151, for a right eye disorder as a result of 
Department of Veterans Affairs medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1964 
to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO denied the 
issue of entitlement to disability compensation, pursuant to 
38 U.S.C.A. § 1151, for a right eye disorder as a result of 
VA medical treatment.  

After receiving notification of the July 1996 decision, the 
veteran perfected a timely appeal with respect to the denial 
of his § 1151 claim.  Thereafter, on four occasions (in 
December 1997, July 2002, July 2003, and September 2004), the 
Board requested additional evidentiary and due process 
development.  Most recently, following an attempt to complete 
the development requested in the September 2004 remand, as 
well as a continued denial of the veteran's § 1151 claim, the 
veteran's claims folder was returned to the Board for final 
appellate review.  

Moreover, in the September 2004 remand, the Board noted that 
the RO had deferred rendering a decision on the issue of 
entitlement to service connection for a scar on his left leg.  
The Board asked the RO to ensure that appropriate action was 
taken with respect to this claim.  (Further review of the 
claims folder indicates that service connection has been 
granted for residuals of a shell fragment wound to the 
anterior aspect of the left leg with herniation of Muscle 
Group XII and that a 10 percent rating has been in effect for 
this disability since February 1984.)  Importantly, however, 
no action appears to have been taken on the veteran's claim 
for service connection for a scar on his left leg.  
Consequently, the Board refers this matter to the RO for 
appropriate action.  

The current appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.  


REMAND

Initially, the relevant law stipulated that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).  

Thereafter, in 1991, the United States Court of Appeals for 
Veterans Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), 
a portion of the regulation used in the adjudication of 
claims pursuant to 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd, Gardner v. Brown, 
5 F. 3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115, 115 S. Ct. 552 (1994).  In a subsequent 
affirmation of the Court's decision, the United States 
Supreme Court (Supreme Court) held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability.  Id.  Identification of "fault" on the part of 
VA was not required.  Id.  

In March 1995, VA published amended regulations conforming to 
the Supreme Court's decision.  According to the revised 
regulatory provisions of 38 C.F.R. § 3.358, where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability.  38 C.F.R. 
§ 3.358.  

Thereafter, the provisions of 38 U.S.C.A. § 1151 were amended 
once again.  According to the revised legislative provisions, 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as a result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

38 U.S.C.A. § 1151 (amended 1996).  This amendment includes 
the requirement of fault.  See also 38 C.F.R. § 3.361(d)(1) 
(2005).  

Significantly, this last amendment to the provisions of 
38 U.S.C.A. § 1151 was made applicable only to claims filed 
on or after October 1, 1997.  See, e.g., Jones v. West, 
12 Vet. App. 460, 463 (1999).  Claims filed prior to 
October 1, 1997 are adjudicated under the law as it 
previously existed.  See, VAOPGCPREC 40-97 (Dec. 31, 1997).  
See also, Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996).  

In the present case, the veteran filed his claim for 
disability compensation for a right eye disability associated 
with VA medical treatment, pursuant to the provisions of 
38 U.S.C.A. § 1151, in February 1996.  Consequently, the 
veteran's 1151 claim must be adjudicated based upon the 
pertinent law existent prior to October 1, 1997.  See, 
38 C.F.R. § 3.358 (which provides that, where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability and that 
identification of "fault" on the part of VA is not 
required).  

Further review of the claims folder indicates that the Board 
has twice remanded the veteran's § 1151 claim to accord the 
agency of original jurisdiction an opportunity to comply with 
the notification requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Most recently, in September 2004, the 
AMC issued a letter which attempted to comply with the duty 
to notify provisions of the VCAA with regard to the veteran's 
§ 1151 claim.  Specifically, the letter discussed VA's and 
the veteran's responsibilities in the development of evidence 
pertinent to the § 1151 issue and notified the veteran of his 
opportunity to submit additional relevant evidence.  The 
letter did not inform the veteran of the correct type of 
information and evidence needed to substantiate his § 1151 
claim or of the evidence necessary to establish a disability 
rating or effective date for hepatitis (if his claim for 
disability compensation pursuant to 38 U.S.C.A. § 1151 were 
granted).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In this regard, the Board notes that the letter provided the 
amended requirement of fault on the part of VA.  See 
38 U.S.C.A. § 1151 (West 2002) & 38 C.F.R. § 3.361(d)(1).  
Significantly, however, as the veteran filed his § 1151 claim 
prior to October 1, 1997, the earlier law and regulation 
apply, which do not require evidence of fault on the part of 
VA.  See 38 U.S.C.A. § 1151 (West 1991) & 38 C.F.R. § 3.358.  

In the supplemental statement of the case (SSOC) issued in 
January 2006, the Appeals Resource Center in Huntington, West 
Virginia explained to the veteran that the September 2004 
letter had provided him with the wrong legal and regulatory 
standard regarding his § 1151 claim.  Despite this admission, 
however, the SSOC included the specific provisions of 
38 C.F.R. § 3.361(d)(1) (which requires evidence of fault on 
the part of VA) rather than the particular provisions of 
38 C.F.R. § 3.358 (which do not include the fault 
requirement).  Moreover, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has specifically 
held that VA cannot satisfy its duty to notify under the VCAA 
by referencing various post-decisional communications, such 
as the notification of the rating decision, the statement of 
the case, or the supplemental statement of the case, from 
which the claimant might have been able to infer what 
evidence was lacking.  Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Consequently, a remand is necessary 
to accord the agency of original jurisdiction an opportunity 
to provide proper notification of the § 1151 issue on appeal 
to the veteran, pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board sincerely regrets the additional delay that will 
result from another remand of the veteran's § 1151 claim.  
However, the Board cannot ignore the lack of compliance with 
the prior remand directives.  Consequently, another remand is 
necessary to ensure that the veteran is accorded full 
compliance with the statutory duty to notify.  38 U.S.C.A. 
§ 5103A.  See also Stegall v. West, 11 Vet. App. 268, 271 
(1998) (which finds that, as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders and that a remand by the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand).  

Also in the September 2004 remand, the Board discussed VA's 
prior unsuccessful attempts to obtain copies of records of 
treatment that the veteran had received at the Tulane Medical 
Center.  In the September 2004 remand, the Board specifically 
informed the veteran that, other than a statement received 
from a private physician in February 1998, the claims folder 
did not contain any treatment records from the Tulane Medical 
Center.  Thus, the Board asked the RO, through the AMC, to 
inform the veteran that, if he wished VA to assist him in the 
procurement of records of treatment that he received at the 
Tulane Medical Center, he must complete the appropriate 
authorization form so that the agency could obtain copies of 
such reports of medical care.  The Board specifically noted 
that the authorization form must include the name and address 
of the treating physician as well as the dates that the 
medical care was rendered.  

A letter issued on the following day in September 2004 asked 
the veteran to complete the attached authorization form so 
that copies of records of treatment that he had received at 
the Tulane Medical Center since could be procured and 
associated with his claims file.  In October 2004, the 
veteran submitted a VA Form 21-4142, Authorization And 
Consent To Release Information To The Department Of Veterans 
Affairs (VA) (Form 21-4142).  Importantly, however, most of 
the writing on this document is illegible.  

The Board acknowledges that VA's duty to assist is not a 
one-way street.  If a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 
5 Vet. App. 60, 68 (1993).  However, in light of the need to 
remand the veteran's § 1151 claim for compliance with the 
duty to notify provisions of the VCAA, the Board believes 
that the veteran should be given another opportunity to 
complete a Form 21-4142 with regard to medical care that he 
has received at the Tulane Medical Center since 1994.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should issue a VCAA 
notification letter to the veteran and his 
representative with regard to the issue of 
entitlement to disability compensation, 
pursuant to 38 U.S.C.A. § 1151, for a 
right eye disorder as a result of VA 
medical treatment.  The notification 
letter should fully comply with, and 
satisfy, the provisions of the VCAA.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004); VAOPGCPREC 
1-2004 (February 24, 2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Care should be 
taken to provide the veteran with the 
correct requirements necessary to support 
his § 1151 claim.  See 38 U.S.C.A. § 1151 
(West 1991) & 38 C.F.R. § 3.358 (which do 
not require fault on the part of VA).  

2.  Also, the AMC should provide the 
veteran with a Form 21-4142 and again 
inform him of the need for him to complete 
the document so that the agency can obtain 
copies of records of treatment that he has 
received at the Tulane Medical Center 
since 1994.  A completed Form 21-4142 
should be legible and should include the 
name and address of the treating physician 
as well as the dates that medical care was 
rendered to the veteran.  See Wood 
v. Derwinski, 1 Vet. App. 191 (1991) & 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993) 
(in which the Court holds that VA's duty 
to assist is not a one-way street and 
that, if a veteran wishes help, he/she 
cannot passively wait for it in those 
circumstances where his/her own actions 
are essential in obtaining the putative 
evidence).  The AMC should notify the 
veteran that, if he has difficulty 
completing the Form 21-4142, he should 
contact his representative for assistance.  
The AMC should use any completed 
Form 21-4142 that the veteran submits to 
procure copies of records of treatment 
referenced therein.  All such available 
reports should be associated with the 
veteran's claims file.  

3.  Thereafter, the AMC should re-
adjudicate the issue of entitlement to 
disability compensation, pursuant to 
38 U.S.C.A. § 1151, for a right eye 
disorder as a result of VA medical 
treatment.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



